IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10500
                         Summary Calendar



FAYE M EDWARDS,

                                           Plaintiff-Appellant,

versus

LIFE INSURANCE COMPANY OF NORTH AMERICA; ET AL,

                                           Defendants,

LIFE INSURANCE COMPANY OF NORTH AMERICA,

                                           Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 2:98-CV-66
                       --------------------
                         December 21, 2000
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Faye M. Edwards appeals the district court’s summary

judgment in favor of Life Insurance Company of North America

(“LINA”), dismissing Edwards’ action under the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1001-1144.

Edwards contends that the district court erred in granting

summary judgment because LINA abused its discretion in

determining that she was not totally disabled under the terms of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-10500
                                  -2-

the insurance policy LINA issued to Edwards’ former employer.

Edwards further argues that LINA should be estopped from

asserting that she is not totally disabled under the Seventh

Circuit’s decision in Ladd v. ITT Corporation, 148 F.3d 753 (7th

Cir. 1998).

     We review the grant of a summary judgment de novo, using the

same standards as used by the district court.        Meditrust Fin.

Serv. Corp. v. Sterling Chemicals, Inc., 168 F.3d 211, 213 (5th

Cir. 1999).   LINA’s determination that Edwards was not totally

disabled was a factual determination triggering abuse-of-

discretion review.     Sweatman v. Commercial Union Ins. Co., 39
F.3d 594, 600 (5th Cir. 1994).    Our deferential review of LINA’s

factual determination is confined to the record that was

available to LINA.     Meditrust, 168 F.3d at 215.

     We have reviewed the record and the briefs submitted by both

parties and conclude that LINA did not abuse its discretion in

determining that Edwards was not totally disabled under the terms

of the insurance policy.    LINA carefully reviewed all of the

information submitted by Edwards in support of her disability

claim, gave her ample opportunity to submit additional

information regarding her medical condition, and explained the

reasons for its denial of her claim.    LINA’s reliance on Dr.

Tafel’s report rather than Dr. Veggeberg’s did not constitute an

abuse of discretion.     See Sweatman, 39 F.3d at 600-03; Donato v.

Metropolitan Life Ins. Co., 19 F.3d 375, 380 (7th Cir. 1994).

     Although Edwards now raises, for the first time on appeal,

many factual challenges to LINA’s determination, she fails to
                             No. 00-10500
                                  -3-

demonstrate that the district court committed plain error in

granting summary judgment.    Robertson v. Plano City of Texas, 70
F.3d 21, 23 (5th Cir. 1995) (stating possibility that question of

fact could rise to the level of plain error is remote).

     Furthermore, the Seventh Circuit’s decision in Ladd was

based on the fact that the plan administrator abused its

discretion.   Ladd, 148 F.3d at 755-56.     Judicial estoppel merely

provided additional support for the court’s decision.      Id.

Moreover, LINA’s actions cannot be equated to the actions of the

defendants in Ladd.   Edwards’ estoppel argument, therefore, is

unavailing.

     AFFIRMED.